U.S. Department of Justice
Federal Bureau of Prisons

Program
Statement
1.

OPI:
NUMBER:
DATE:
SUBJECT:

CPD
5212.07
2/20/2001
Control Unit Programs

[PURPOSE AND SCOPE §541.40

a. In an effort to maintain a safe and orderly environment
within its institutions, the Bureau of Prisons operates control
unit programs intended to place into a separate unit those
inmates who are unable to function in a less restrictive
environment without being a threat to others or to the orderly
operation of the institution. The Bureau of Prisons provides
written criteria for the:
(1)
(2)
(3)
(4)

Referral of an inmate for possible placement within a
control unit;
Selection of an inmate for placement within a control
unit;
Regular review of an inmate while housed in a control
unit; and,
Release of an inmate from a control unit.]

Correctional institutions occasionally experience disruptions
of regular activities by individual or small groups of inmates.
Programs that serve the vast majority, such as industries,
education, and vocational training, are made less effective by
violence, threats of violence, and major security breaches. To
protect the majority of inmates and still fulfill the Bureau's
obligation to provide safekeeping, care, and subsistence to those
who are violent and disruptive, special programs are needed.
Ordinary techniques for segregation or transfer have provided a
means of separating some disruptive inmates in the past.
However, they have proven ineffective with others. Established
segregation programs for short periods of restriction are not
[Bracketed Bold - Rules]
Regular Type - Implementing Information

PS 5212.07
2/20/2001
Page 2
satisfactory for inmates who need a longer period of control and
supervisory care. Their inability to be safely placed into the
population of other institutions precludes regular transfer.
[b. The Bureau of Prisons provides an inmate confined within a
control unit the opportunity to participate in programs and
activities restricted as necessary to protect the security, good
order, or discipline of the unit.]
2. SUMMARY OF CHANGES. The following are highlights of changes
to this Program Statement:
a. References to psychiatrist and psychiatric evaluation or
report was changed to psychologist or psychological throughout
the program statement.
b.

Section 2, Summary of Changes, was added.

c. Section 6.c.(1) clarifies the requirement for mental
health, medical, and dental evaluations prior a control unit
referral. It also requires that an inmate’s refusal to cooperate
with a mental health evaluation be documented.
d. Section 11.e.(2) was revised to enact the prohibition of
the purchase of weight training equipment for inmates.
e. Section 14.b. requires medical staff to review an inmate’s
medical record prior to granting an inmate’s request for a X-ray
in lieu of a digital search to detect contraband. The clause,
“no more than two abdominal X-rays per year for non-medical
purposes,” was removed.
f. Section 15.a. clarifies the requirements for the unit team
during 30 day reviews. They must have the collected daily
activity data and the mental health assessment report. In
addition, a personal interview with the inmate is to be
conducted.
3. PROGRAM OBJECTIVES.
are:

The expected results of this program

a. A safe and orderly institutional environment will be
enhanced by placing predatory and assaultive inmates in a control
unit setting.
b. Appropriate referral information will be prepared and
forwarded to the Regional Director and Hearing Administrator for
each inmate referred for control unit placement.

PS 5212.07
2/20/2001
Page 3
c.

Services will be available to control unit inmates.

d. Each inmate in a control unit will have a periodic status
review and be advised of the projected duration of control unit
confinement.
e. Each inmate who returns to a control unit after coming into
contact with the public will be searched.
DIRECTIVES AFFECTED

4.

a.

Directive Rescinded
PS 5212.06

b.

Control Unit Programs (8/29/95)

Directives Referenced
PS 1330.11
PS 5265.11
PS 5270.07
PS 5521.05
PS 6000.05

Administrative Remedy Procedure for Inmates
(10/29/93)
Correspondence (7/9/99)
Inmate Discipline and Special Housing Units
(12/29/87)
Searches of Housing Units, Inmates, and
Inmate Work Areas (6/30/97)
Health Services Manual (9/15/96)

c. Rules cited in this Program Statement are contained in 28
CFR 541.40-50.
5.

STANDARDS REFERENCED.

6.

[INSTITUTION REFERRAL §541.41

None

a. The Warden shall submit a recommendation for referral of an
inmate for placement in a control unit to the Regional Director
in the region where the inmate is located.]
The written request to the Regional Director will include:
(1) A referral memorandum stating the basis for
recommendation.
(2) Copies of all DHO reports, misconduct reports, and
investigative materials related to the specific acts that
prompted the recommendation. Copies of other relevant materials
must also be forwarded.

PS 5212.07
2/20/2001
Page 4
(3) A copy of an up-to-date progress report that includes
the latest incidents of misconduct.
(4)

A copy of the pre-sentence investigation.

(5) A copy of an up-to-date mental health report that
includes identifying information such as:
#
#
#
#

the inmate's name,
place of birth,
age, and
current sentence.

The reason for the control unit referral must be included in
this report. In addition, the mental health report will include
a discussion (not a one-word response) of relevant background
material, including:
#
#
#
#
#
#
#
#
#

the inmate's family,
medical,
sexual,
education activities and work,
drug and alcohol use,
military,
criminal and legal,
mental health history, and
the inmate's view of his or her crime.

The psychologist will discuss the inmate's mental status and
provide a diagnostic impression written so that the Hearing
Administrator and Executive Panel can understand clearly the
inmate's mental health history and present condition. The mental
health report will conclude with the psychologist’s findings as
to:
#
#
#

(6)
report.

medication,
expected future behavior, and
the need for follow-up reviews.
A copy of an up-to-date medical (including dental)

(7) A memorandum signed by the Health Services
Administrator indicating whether there are any medical/dental
problems that preclude placement in a control unit.
[b. The Warden shall consider the following factors in a
recommendation for control unit placement:

PS 5212.07
2/20/2001
Page 5
(1) Any incident during confinement in which the inmate has
caused injury to other persons;
(2) Any incident in which the inmate has expressed threats
to the life or well-being of other persons;
(3) Any incident involving possession by the inmate of
deadly weapons or dangerous drugs;
(4) Any incident in which the inmate is involved in a
disruption of the orderly operation of a prison, jail, or other
correctional institution;]
Special reasons are required in the Warden's request to the
Regional Director to support the conclusion that the safety of
the institution is threatened in a way other than those listed in
(1) through (4) above.
[(5)

An escape from a correctional institution.

(6) An escape attempt. Depending on the circumstances, an
escape attempt, considered alone or together with an inmate's
prior history, may warrant consideration for a control unit
placement.]
An escape attempt involving the taking of hostages, or an
escape attempt involving the use of weapons, warrants referral to
the control unit. Other examples that may warrant a referral
include:
#
#
#

multiple escape attempts,
an escape attempt otherwise involving injury or
threat to life, or
use of a deadly weapon.

Incidents involving the possession of escape tools or plans,
an escape attempt not involving injury or threat to life or use
of a deadly weapon ordinarily do not warrant a referral;
designating a U.S. Penitentiary for the inmate should be
considered first.
[(7) The nature of the offense for which committed. An
inmate may not be considered solely on the nature of the crime
which resulted in that inmate's incarceration; however, the
nature of the crime may be considered in combination with other
factor(s) as described in paragraph (b) of this section.

PS 5212.07
2/20/2001
Page 6
c. The Warden may not refer an inmate for placement in a
control unit:
(1) If the inmate shows evidence of significant mental
disorder or major physical disabilities as documented in a mental
health evaluation or a physical examination;]
A mental health evaluation (by an appropriate mental health
professional) and a medical (including dental) examination report
(by medical staff) will be available for the Warden's
consideration prior to referring an inmate for a control unit
placement. The mental health evaluation must include an
up-to-date mental health report. If the inmate refuses to
cooperate in a mental health evaluation, the psychologist will
document this refusal in a report consisting of a record review
and staff observation.
The report must include, to the extent possible, the
information required in Section 6.a.(5) of this Program
Statement. The mental health report will be forwarded with the
referral package. Ordinarily, necessary dental work is
completed prior to an inmate's transfer to a control unit.
[(2) On the basis that the inmate is a protection case,
e.g., a homosexual, an informant, etc., unless the inmate meets
other criteria as described in paragraph (b) of this section.]
7.

[DESIGNATION OF HEARING ADMINISTRATOR §541.42

a. The Regional Director in the region where the inmate is
located shall review the institution's recommendation for
referral of an inmate for placement in a control unit. If the
Regional Director concurs with the recommendation, the Regional
Director shall forward a written request, together with the
institution's referral material, to the Regional Director of the
region where the control unit is located. The Regional Director
of the region where the control unit is located shall designate a
person in the Regional Office to review the referral material and
to conduct a hearing on the appropriateness of an inmate's
placement in a control unit.
b. The Hearing Administrator shall have the following
qualifications:
(1) Correctional experience, including institutional work
with inmates, processing of inmate disciplinary actions,
significant institutional experience in observing and evaluating

PS 5212.07
2/20/2001
Page 7
inmate adjustment and disruptive behavior, and knowledge of the
options available in the Bureau of Prisons for dealing with such
conduct;
(2) Lack of former personal involvement in an Institution
Discipline Committee action involving the particular inmate in
incident(s) referred; and
(3) Familiarity with Bureau of Prisons policies and
operations, including the criteria for placement of inmates in
different institutions and in a control unit.]
The Hearing Administrator will contact the recommending
institution’s Warden to arrange the time and date for the
hearing.
[HEARING PROCEDURE §541.43

8.

a. The Hearing Administrator shall provide a hearing to an
inmate recommended for placement in a control unit. The hearing
ordinarily shall take place at the recommending or sending
institution.
b.

The hearing shall proceed as follows.

(1) Staff shall provide an inmate with an advance written
notice of the hearing and a copy of this rule at least 24 hours
prior to the hearing. The notice will advise the inmate of the
specific act(s) or other evidence which forms the basis for a
recommendation that the inmate be transferred to a control unit,
unless such evidence would likely endanger staff or others. If
an inmate is illiterate, staff shall explain the notice and this
rule to the inmate and document that this explanation has
occurred.]
The Hearing Administrator prepares the "Notice of Control
Unit Hearing" (Attachment A). If the Hearing Administrator
intends to consider any disciplinary actions the inmate received
before or after the control unit referral, these actions must be
referred to in the notice.
The Hearing Administrator sends the "Notice of Control Unit
Hearing" and a copy of either this Program Statement or the
current rule (28 CFR 541.40-50) on control unit programs to the
institution for staff delivery to the inmate. The date and time
the inmate receives this material will be recorded on the staff
copy of the notice.

PS 5212.07
2/20/2001
Page 8
[(2) The Hearing Administrator shall provide an inmate the
service of a full-time staff member to represent the inmate, if
the inmate so desires. The Hearing Administrator shall document
in the record of the hearing an inmate's request for, or refusal
of staff representation. The inmate may select a staff
representative from the local institution. If the selected staff
member declines or is unavailable, the inmate has the option of
selecting another representative or, in the case of an absent
staff member, of waiting a reasonable period (determined by the
Hearing Administrator) for the staff member's return, or of
proceeding without a staff representative. When an inmate is
illiterate, the Warden shall provide a staff representative. The
staff representative shall be available to assist the inmate and,
if the inmate desires, shall contact witnesses and present
favorable evidence at the hearing. The Hearing Administrator
shall afford the staff representative adequate time to speak with
the inmate and to interview available witnesses.
(3) The inmate has the right to be present throughout the
hearing, except where institutional security or good order is
jeopardized. The Hearing Administrator may conduct a hearing in
the absence of the inmate when the inmate refuses to appear. The
Hearing Administrator shall document an inmate's refusal to
appear, or other reason for non-appearance, in the record of the
hearing.]
An inmate who refuses to appear at the hearing may still
elect to have a staff representative and witness(es) appear in
his or her behalf.
[(4) The inmate is entitled to present documentary evidence
and to have witnesses appear, provided that calling witnesses
would not jeopardize or threaten institutional security or
individual safety, and further provided that the witnesses are
available at the institution where the hearing is being
conducted.
(a) The evidence to be presented must be material and
relevant to the issue as to whether the inmate can and would
function in a general prison population without being or posing a
threat to staff or others or to the orderly operation of the
institution. The Hearing Administrator may not consider an
attempt to reverse or repeal a prior finding of a disciplinary
violation.

PS 5212.07
2/20/2001
Page 9
(b) Repetitive witnesses need not be called. Staff who
recommend placement in a control unit are not required to appear,
provided their recommendation is fully explained in the record.
Staff who were involved, in any capacity, in former disciplinary
proceedings need not be called as to their involvement in those
proceedings, since this hearing is not to go over the factual
basis for prior actions which have been decided.]
A staff witness whom the Hearing Administrator determines
can present material and relevant evidence or testimony may not
decline to appear.
[(c) When a witness is not available within the
institution, or not permitted to appear, the inmate may submit a
written statement by that witness. The Hearing Administrator
shall, upon the inmate's request, postpone any decision following
the hearing for a reasonable time to permit the obtaining and
forwarding of written statements.
(d) The Hearing Administrator shall document in the
record of the hearing the reasons for declining to permit a
witness or to receive documentary evidence.]
9.

[DECISION OF THE HEARING ADMINISTRATOR §541.44

a. At the conclusion of the hearing and following review of
all material related to the recommendation for placement of an
inmate in a control unit, the Hearing Administrator shall prepare
a written decision as to whether this placement is warranted.
The Hearing Administrator shall:
(1) Prepare a summary of the hearing and of all information
presented upon which the decision is based; and
(2) Indicate the specific reasons for the decision, to
include a description of the act, or series of acts, or evidence
on which the decision is based.]
This description must be sufficiently detailed to give a
reader the information upon which the decision is based.
[b. The Hearing Administrator shall advise the inmate in
writing of the decision. The inmate shall receive the
information described in paragraph (a) of this section unless it
is determined that the release of this information could pose a
threat to individual safety, or institutional security, in which

PS 5212.07
2/20/2001
Page 10
case that limited information may be withheld. The Hearing
Administrator shall advise the inmate that the decision will be
submitted for review of the Executive Panel. The Hearing
Administrator shall advise the inmate that, if the inmate so
desires, the inmate may submit an appeal of the Hearing
Administrator's decision to the Executive Panel. This appeal,
with supporting documentation and reasons, must be filed within
five working days of the inmate's receipt of the Hearing
Administrator's decision.]
The date and time the inmate receives the Hearing
Administrator's written decision (Attachment B), and the name and
signature of the staff member notifying the inmate, will be
recorded on the notification and on the notification central file
copy.
[c. The Hearing Administrator shall send the decision, whether
for or against placement in a control unit, and supporting
documentation to the Executive Panel. Ordinarily this is done
within 20 working days after conclusion of the hearing. Any
reason for extension is to be documented.]
10. [EXECUTIVE PANEL REVIEW AND APPEAL §541.45. The Executive
Panel is composed of the Regional Director of the region where a
control unit is located to which referral is being considered and
the Assistant Director, Correctional Programs Division.]
The Assistant Director, Correctional Programs Division, or
appropriate Regional Director may authorize the Deputy Assistant
Director, Correctional Programs Division, or Deputy Regional
Director, respectively, to sit on the Executive Panel in their
places. This authority may not be further delegated.
[a. The Executive Panel shall review the decision and
supporting documentation of the Hearing Administrator and, if
submitted, the information contained in an inmate's appeal. The
Panel shall accept or reject the Hearing Administrator's decision
within 30 working days of its receipt, unless for good cause
there is reason for delay, which shall be documented in the
record.
b. The Executive Panel shall provide a copy of its decision to
the Warden at the institution to which the inmate is to be
transferred, to the inmate, to the referring Warden and region,
and to the Hearing Administrator.]

PS 5212.07
2/20/2001
Page 11
The Executive Panel will send the inmate's copy in care of the
Warden, who ensures it is delivered to the inmate. The date and
time the inmate receives the written decision, and the name and
signature of the staff member notifying the inmate, will be
recorded on the notification and on the notification central file
copy. The referring region's copy is sent to the Regional
Director.
If an inmate is approved for control unit placement, the
receiving institution Warden will place the inmate on a waiting
list and must notify the referring Warden when housing is
available. Pending transfer, the inmate is to be considered in
holdover status. The referring Warden will arrange for the
inmate to receive a physical examination (ordinarily within 30
days of transfer to a control unit) and a current mental health
evaluation (ordinarily within 90 days of transfer).
[c. An inmate may appeal a decision of the Executive Panel,
through the Administrative Remedy Procedure, directly to the
Office of General Counsel, Bureau of Prisons within 30 calendar
days of the inmate's receipt of the Executive Panel's decision.]
The inmate will be advised of the right to appeal in the
notification the Executive Panel sent (see Section 10.b.).
11. [PROGRAMS AND SERVICES §541.46.] A unit manager, who
provides activities, programs, and services consistent with
maintaining the security and good order of the unit, supervises a
control unit. [The Warden shall provide the following services
to a control unit inmate. These services must be provided unless
compelling security or safety reasons dictate otherwise. These
reasons will be documented and signed by the Warden, indicating
the Warden's review and approval.
a. Education. The Warden shall assign a member of the
education staff to the control unit on at least a part-time basis
to assist in developing an educational program to fulfill each
inmate's academic needs. The education staff member is
ordinarily a member of the control unit team.]
Study courses ordinarily are provided for all levels; i.e.,
adult basic education, GED programs, correspondence courses,
areas of special interest, and college courses.
[b. Work Assignments. Staff may assign inmates to a work
assignment, such as range orderly. The manner in which these

PS 5212.07
2/20/2001
Page 12
duties are carried out will reflect the inmate's unit adjustment,
and will assist staff in evaluating the inmate.
c. Industries (UNICOR). If an industry program exists in a
control unit each inmate participating in this program may earn
industrial pay, subject to the regulations of Federal Prison
Industries, Inc. (UNICOR). The industry program is supervised by
an industry foreman. The control unit team will determine when
or if an industry assignment is appropriate for each inmate who
submits a request for possible assignment to industries work.
d. Legal. An inmate assigned to a control unit may use that
unit's inmate basic law library, upon request and in rotation.
Consistent with security considerations, the law library is to
include basic legal reference books, and ordinarily a table and
chair, paper and carbon. Abuse of materials in the inmate law
library (for example, a typewriter) may result in a decision by
the Warden to limit the use of legal materials. A decision to
limit materials due to abuse must be documented in writing and
signed by the Warden.]
On occasion, a control unit may be opened before the unit's
inmate basic law library is completed. When this occurs, and
pending the basic law library’s completion, staff will advise the
inmate specifically that legal reference books are available,
upon request, from the institution's main law library.
Legal reference books available in the main, but not in an
existing basic law library, may be obtained upon request. The
governing concept is that an inmate must have access to the same
legal reference books available to all other inmates. If an
inmate abuses these books, staff may require him or her to use
the books under closer supervision (for example, in the inmate's
cell).
[e. Recreation. The recreation program in a control unit
shall include the following requirements:
(1) Each inmate shall have the opportunity to receive a
minimum of seven hours weekly recreation and exercise out of the
cell.]
(a) Upon the Warden's approval, inmates may receive more
than seven hours. The Warden may not delegate this authority
below the level of Acting Warden. Staff will provide recreation
by rotating participants during the day. When an inmate refuses

PS 5212.07
2/20/2001
Page 13
recreation, staff will note this on the inmate's recreation form.
Inmates ordinarily recreate individually.
To allow inmates to recreate as a group, the Warden must
send a recommendation through the Regional Director, to the
Assistant Director, Correctional Programs Division. Only the
Assistant Director may approve group recreation.
(b) Staff may offer outdoor recreation to inmates,
weather permitting. Foul-weather gear, when available, will be
provided inmates who recreate outdoors during inclement weather.
[(2) Staff shall provide various games and exercise
materials as consistent with security considerations and orderly
operation of the unit. Inmates who alter or intentionally damage
recreation equipment may be deprived of the use of that equipment
in the future.]
Televisions and radios may be provided within a control
unit, consistent with security and good order. Abuse or damage
of television rules or equipment will be grounds for individual
limitations on the use or removal of the television.
[f. Case Management Services. The Case Manager is responsible
for all areas of case management. This ordinarily includes
preparation of the visiting list, notarizing documents,
preparation of various reports, and other case management duties.
The case manager is ordinarily a member of the control unit team.
g. Counselor Services. The unit counselor ordinarily handles
phone call requests, special concerns and requests of inmates,
and requests for administrative remedy forms. The unit counselor
is also available for consultation and for counseling as
recommended in the mental health evaluation (see paragraph "i" of
this section - Mental Health Services).
h. Medical Services. A member of the medical staff shall
visit control unit inmates daily. A physician will visit the
unit as the need arises.]
Should an illness require evaluation or treatment that cannot
be administered in the unit, and upon the request of the medical
doctor or dentist, staff will escort the inmate to the
institution medical facility.

PS 5212.07
2/20/2001
Page 14
[i. Mental Health Services. During the first 30-day period in
a control unit, staff shall schedule the control unit inmate for
a psychological evaluation conducted by a psychologist.
Additional individual evaluations shall occur every 30 days. The
psychologist shall perform and/or supervise needed psychological
services. Psychiatric services will be provided when necessary.
Inmates requiring prescribed psychotropic medication are not
ordinarily housed in a control unit.]
The evaluation’s purpose is to identify any mental health
problems and to develop written treatment plans for services to
be provided during control unit confinement.
[j. Religion. Staff shall issue religious materials upon
request, limited by security consideration and housekeeping rules
in the unit. This material may come from an inmate's personal
property or from the chaplain's office. The institutional
chaplains shall make at least weekly visits to the control unit.
While individual prayer and/or worship is allowed in a control
unit, religious assemblies or group meetings are not allowed.]
Chaplains may make additional visits to their institution's
control unit as needed.
[k. Food Service and Personal Hygiene. Staff shall provide
food services and personal hygiene care consistent with the
requirements of the current rule regarding Special Housing Units.
l. Correspondence. Inmates confined in a control unit are
provided correspondence privileges in accordance with the Bureau
of Prisons' rule on Inmate Correspondence (see 28 CFR, part
540).]
28 CFR, Part 540 refers to the Program Statement on
Correspondence.
[m. Visiting. Visits for inmates confined in a control unit
are conducted in a controlled visiting area, separated from
regular visiting facilities. Staff shall allot a minimum of four
hours per month visiting time to a control unit inmate. The
number of consecutive hours visiting on a particular day may be
limited by the number of visitors waiting to visit. All visitors
must be on the inmate's approved visiting list.]
The Warden may establish a limit, consistent with resources and
institution security and good order, on the number of:

PS 5212.07
2/20/2001
Page 15
#
#
#

visitors an inmate may receive,
visits in excess of four each month, and
number of visiting hours in excess of four allotted each
month.

[n. Commissary. Staff shall establish a commissary purchase
schedule. The amount of money which control unit inmates spend
per month is comparable to the spending limitation for inmates
residing in the general population. Staff may limit commissary
items to ensure the safety and security of the unit.]
Control unit staff should consult with staff in the
institution's Office of Financial Management to decide which
commissary items should be made available to control unit
inmates. The Warden's approval is required before any commissary
items are made available.
[o. Personal Property. Personal property retained by an
inmate in a control unit is to be stored in the space provided.
Personal property items shall be limited in number and type to
ensure the safety and good order of the unit.]
Storage of legal materials is limited to three cubic feet.
12. RECORDS. Detailed records are to be maintained in the unit.
All admissions will be recorded, indicating:
#
#
#
#

date,
time,
reason for admission, and
authorizing official.

All releases, of any type, from the unit will be similarly
recorded.
Staff will maintain records regarding:
#
#
#
#
#
#

meals,
showers,
recreation,
medication, and
medical and mental health treatment
education activities.

Staff will record any unusual activity or behavior (both positive
and negative) of individual inmates; these records must be added
to the Inmate Central File.

PS 5212.07
2/20/2001
Page 16
Officials visiting the unit must sign a log, giving time, date,
and reason for the visit.
13. [ADMISSION TO CONTROL UNIT §541.47.
inmate admitted to a control unit with:

Staff shall provide an

a. Notice of the projected duration of the inmate's
confinement in a control unit;]
(1) Staff must notify an inmate upon admission to a control
unit of his or her "unit status" (projected duration of
confinement in the control unit). In determining this, staff
must give primary consideration to the nature of the act(s) that
resulted in the control unit placement. Another factor to
consider is the inmate's behavior while in administrative
detention pending actual placement.
(2) An inmate's unit status, once established by the unit
team, is to be reduced on a day-for-day basis for the time the
inmate was in administrative detention prior to actual placement
in a control unit. This "credit" includes both:
#
#

time spent in administrative detention following
the DHO hearing, but prior to the decision
approving placement and
time spent in administrative detention following
the placement decision, but prior to actual
placement.

When more than one incident report is used as a basis for
referral, or when a disciplinary sanction is not involved, the
"credited" time is determined by the last incident on which the
Warden made the referral. Time in disciplinary segregation is
not credited.
(3) An inmate's unit status may range from one month to any
definite number of months. The unit team may increase or
decrease unit status, once assigned, provided this is documented
and dependent on behavior while assigned to the unit. This
includes behavior while the inmate is classified as a control
unit inmate, even though the inmate is out of the unit on writ,
holdover status, etc.
[b. Notice of the type of personal property which is allowed
in the unit (items made of glass or metal will not be permitted);
c. A summary of the guidelines and disciplinary procedures
applicable in the unit;)]

PS 5212.07
2/20/2001
Page 17
An inmate in a control unit is expected to abide by the Program
Statement on Inmate Discipline and Special Housing Units. The
DHO ordinarily conducts his or her hearings in the control unit.
Control unit inmates are subject to placement in disciplinary
segregation status.
The Control Unit Team must determine whether "Control Unit
Status" time is credited while inmates are placed in Disciplinary
Segregation status.
[d.

An explanation of the activities in a control unit;

e. The expectations of the inmate's involvement in control
unit activities; and,
f. The criteria for release from the unit, and how those
criteria specifically relate to this confinement period in the
unit and any specific requirements in the inmate's individual
case.]
14.

[SEARCH OF CONTROL UNIT INMATES §541.48

a. The Warden at an institution housing a control unit may
order a digital or simple instrument search for all new
admissions to the control unit. The Warden may also order a
digital or simple instrument search for any inmate who is
returned to the control unit following contact with the public.
Authorization for a digital or simple instrument search must be
in writing, signed by the Warden, with a copy placed in the
inmate central file. The Warden's authority may not be delegated
below the level of Acting Warden.]
As discussed in the Program Statement on Searches of Housing
Units, Inmates, and Inmate Work Areas, a digital or simple
instrument search is an inspection for contraband or any other
foreign item in an inmate's body cavity using fingers or simple
instruments, such as an otoscope, tongue blade, short
nasal speculum, and simple forceps.
Only qualified health personnel (for example, physicians,
physician assistants, and nurses) may conduct a digital or simple
instrument search upon written approval of the Warden or Acting
Warden. Medical staff may remove the contraband or foreign item,
if located, if such removal can easily be effected by fingers or
simple instruments. Persons of the opposite sex from the inmate
may not observe the search.
The need for this procedure arose because some inmates were

PS 5212.07
2/20/2001
Page 18
transporting serious contraband, such as hacksaw blades, in their
rectal cavities. Undetected, such contraband poses a serious
threat to institution security and good order, and to the
protection of staff and other inmates.
This threat is heightened in a control unit setting; inmates in
a control unit have been determined to be unable to function in a
less restrictive environment without being a threat to others or
to the institution’s orderly operation. This assessment is
supported by the factors that warrant control unit referral, such
as incidents during confinement in which the inmate caused injury
to other persons, or involvement in a disruption of the
institution’s orderly operation.
Because a control unit is the Bureau’s most secure housing
unit, it is necessary that the Warden, on the basis of
correctional experience and judgment, have the authority to order
a digital or simple instrument search on an inmate received at,
or returned to, a control unit following contact with the public.
As used here, the phrase "following contact with the public"
includes an inmate's return to the control unit from outside the
institution, and access to an area within the institution to
which the public also has had an opportunity for access. Digital
or simple instrument searches in other situations must meet the
separate requirements of Program Statement on Searches of Housing
Units, Inmates, and Inmate Work Areas.
[b. An inmate in a control unit may request in writing that an
X-ray be taken in lieu of the digital search discussed in
paragraph a. of this section. The Warden shall approve this
request, provided it is determined and stated in writing by the
institution's Clinical Director or Acting Clinical Director (may
not be further delegated) that the amount of X-ray exposure
previously received by the inmate, or anticipated to be given the
inmate in the immediate future, does not make the proposed X-ray
medically unwise. Staff are to place documentation of the X-ray,
and the inmate's signed request for it, in the inmate's central
and medical files. The Warden's authority may not be delegated
below the level of Acting Warden.]
The Clinical Director may authorize qualified health personnel
to give this X-ray only upon the Warden's direction, and only
after the Clinical Director determines that the proposed X-ray is
not medically unwise. A decision to give the X-ray does not
imply that the X-ray is clinically indicated.

PS 5212.07
2/20/2001
Page 19
The amount of exposure a person may receive from a single X-ray
depends on the type of X-ray given. Prior to granting an
inmate's request that an X-ray be substituted for a digital
search, the Health Services Administrator, or Acting
Administrator, will review, or will designate qualified health
personnel to review, the inmate's medical record to determine
whether the amount of X-ray exposure the inmate previously
received, or anticipated in the immediate future, warrants a
denial of the request.
No X-ray may be given if it is determined that it would be
medically unwise. Specific attention will be given to whether an
inmate had received any other X-rays within the past 12 months,
whether any special medical condition exists, and whether other
X-rays are anticipated in the near future.
[c. Staff may not conduct a digital or simple instrument
search if it is likely to result in physical injury to the
inmate. In this situation, the Warden, upon approval of the
Regional Director, may authorize the institution physician to
order a non-repetitive X-ray for the purpose of determining if
contraband is concealed in or on the inmate. The X-ray
examination may not be performed if it is determined by the
institution physician that such an examination is likely to
result in serious or lasting medical injury or harm to the
inmate. Staff are to place documentation of the X-ray
examination in the inmate's central file and medical file. The
authority of the Warden and Regional Director may not be
delegated below the level of Acting Warden and Acting Regional
Director respectively. If neither a digital or simple instrument
search, nor an X-ray examination may be used, the inmate is to be
placed in a dry cell until sufficient time has passed to allow
excretion.]
Only one X-ray per incident may be given under this subsection.
If that X-ray does not resolve any question concerning contraband
being concealed in or on the inmate, that inmate must be placed
in a dry cell until sufficient time has passed to allow
excretion.
It should be noted that a control unit inmate who initially
refuses the X-ray, but is still given an X-ray under the
conditions specified in subsection c. (e.g., upon the Regional
Director's approval), may, if the X-ray is inconclusive, request
and receive an additional X-ray provided the conditions specified
in subsection b. are met.
[d.

Staff shall solicit the inmate's written consent prior to

PS 5212.07
2/20/2001
Page 20
conducting a digital or simple instrument search, or, as
specified in paragraph (c) of this section, an X-ray examination.
However, the inmate's consent is not required.]
15.

[REVIEW OF CONTROL UNIT PLACEMENT §541.49.

a. Unit staff shall evaluate informally and daily an inmate's
adjustment within the control unit. Once every 30 days, the
control unit team, comprised of the control unit manager and
other members designated by the Warden (ordinarily to include the
officer-in-charge or lieutenant, case manager, and education
staff member assigned to the unit), shall meet with an inmate in
the control unit. The inmate is required to attend the team
meeting in order to be eligible for the previous month's stay in
the control unit to be credited towards the projected duration of
confinement in that unit.
The unit team shall make an assessment of the inmate's progress
within the unit and may make a recommendation as to readiness for
release after considering the inmate's:
(1)
(2)
(3)

Unit status;
Adjustment; and
Readiness for release from the unit.

(See §541.50(a))]

28 CFR 541.50(a) refers to Section 16.a. of this Program
Statement.
The unit team, at its 30-day review, must have available the
collected daily activity data and mental health assessment
reports; they will conduct a personal interview.
[b. The Warden shall serve as the review authority at the
institutional level for unit team actions.
c. An inmate may appeal the Warden's decision to the Executive
Panel within five working days of receipt of that decision. The
inmate will receive a response to this appeal at the inmate's
next appearance before the Executive Panel.
d. At least once every 60 to 90 days, the Executive Panel
shall review the status of an inmate in a control unit to
determine the inmate's readiness for release from the Unit. The
Executive Panel shall consider those factors specified in
§541.50(a), along with any recommendations by the unit team and
Warden. The decision of the Executive Panel is communicated to

PS 5212.07
2/20/2001
Page 21
the inmate. Ordinarily, the inmate is interviewed in person at
this review. If the inmate refuses to appear for this review, or
if there is other reason for not having an in-person review, this
will be documented.]
28 CFR 541.50(a) refers to Section 16.a. of this Program
Statement.
The Executive Panel may waive an in-person review when
available information indicates either minor or no change in the
inmate's status.
When the inmate does not appear before the Executive Panel, the
date and time the inmate is notified of the decision, and the
name and signature of the staff member giving this notification,
are to be recorded on the appropriate form.
[e. An inmate may appeal a decision of the Executive Panel,
through the Administrative Remedy Procedure, directly to the
Office of General Counsel, Bureau of Prisons within 30 calendar
days from the date of the Executive Panel's response.]
16.

[RELEASE FROM A CONTROL UNIT §541.50

a. Only the Executive Panel may release an inmate from a
control unit. The following factors are considered in the
evaluation of an inmate's readiness for release from a control
unit:
(1) Relationship with other inmates and staff members,
which demonstrates that the inmate is able to function in a less
restrictive environment without posing a threat to others or to
the orderly operation of the institution;
(2) Involvement in work and recreational activities and
assignments;
(3) Adherence to institution guidelines and Bureau of
Prisons rules and policy;
(4)

Personal grooming and cleanliness; and

(5)

Quarters sanitation.

PS 5212.07
2/20/2001
Page 22
b.

An inmate released from a control unit may be returned:

(1) To the institution from which the inmate was originally
transferred;
(2)

To another federal or non-federal institution; or

(3) Into the general population of the institution which
has a control unit.]
A decision to transfer will reflect the control unit team's
judgment that the inmate can function in the receiving
institution population in such a way that he or she is not likely
to be a threat to others, or to the institution’s orderly
operation.

“Union Clearance”
Kathleen Hawk Sawyer
Director

PS 5212.07
2/20/2001
Attachment A, Page 1

NOTICE OF CONTROL UNIT HEARING
The original of this Notice was delivered to the inmate
(date/time)

by (staff member's

signature/printed name)
DATE:
To:

Inmate's Name -

Register Number:

Institution ----------------------------------------------------------------From: Hearing Administrator You have been referred for a hearing before a Control Unit
Hearing Administrator. This hearing is to determine if you
should be confined in the Control Unit at
Information concerning this referral, the hearing, and your
rights at this hearing are set forth in this Notice.
1.

.

Scheduled Date and Location for Hearing:

----------------------------------------------------------------2.
Brief summary of the act(s) resulting in the recommendation
for control unit placement:

----------------------------------------------------------------3.
You are entitled to have a full-time staff member represent
you at this hearing. Please indicate whether you desire to
have a staff representative and, if so, the person's name.
9

I wish to have the following staff representative:

9

I do not want a staff representative.

----------------------------------------------------------------

PS 5212.07
2/20/2001
Attachment A, Page 2

4.

You have the right to call available witnesses at the
hearing and to present documentary evidence. It is not the
purpose of this hearing, however, to "rehear" prior
disciplinary proceedings. The testimony of witnesses and
the documentary evidence presented must be relevant to the
issue of whether you can and would function in a general
prison population without posing a threat to staff or
others, or to the orderly operation of the institution.
Witnesses providing repetitive testimony, witnesses not
available at the institution, and witnesses whose appearance
at the hearing would jeopardize institutional safety, will
not be called. You may, however, submit such testimony in
the form of a written and signed statement(s).
Please indicate on the next page if you wish to call
available witnesses. If you do wish to call witnesses, give
their names, along with a brief description of their
expected testimony.

PS 5212.07
2/20/2001
Attachment A, Page 3

NOTICE OF CONTROL UNIT HEARING
INMATE'S NAME:

REGISTER #:

DATE:
5.

a. 9

Initial this box if you do not want to call any
witnesses.

b.

If you do want to call available witnesses, give
their names and a brief description of their expected
testimony.

Name:

Can testify to:

Name:

Can testify to:

Name:

Can testify to:

Name:

Can testify to:

c.

List the names of those witnesses from whom you intend
to obtain written statements.

Name:

Can make a statement to:

Name:

Can make a statement to:

Name:

Can make a statement to:

Name:

Can make a statement to:

If additional space is needed, use the reverse side of this form.
Failure to complete the form will be considered as your waiver to
witnesses and staff representation.
Signature of Inmate:
Date:

PS 5212.07
2/20/2001
Attachment A, Page 4
NOTICE OF CONTROL UNIT HEARING
INMATE'S NAME:
DATE:
6.

REGISTER #:

Inmate Rights at Control Unit Hearing - As an inmate
referred for placement in a control unit, you have the
following rights:
a.

The right to have a written summary of the specific
act(s) or other evidence which forms the basis for a
control unit recommendation, unless such information
would likely endanger staff or others. You have the
right to receive this summary at least 24 hours prior
to the hearing.

b.

The right to have a full-time member of the staff who
is reasonably available to represent you before the
Hearing Administrator.

c.

The right to be present throughout the hearing except
where institutional security or good order would be
jeopardized. If you elect not to appear before the
Hearing Administrator, you may still elect to have a
staff representative and witnesses appear in your
behalf.

d.

The right to call available witnesses and to present
documentary evidence in your behalf which is relevant
to the issue, provided institutional security or
individual safety would not be jeopardized.

e.

The right to be advised, in writing, of the Hearing
Administrator's decision and of a summary of the facts
and reasons supporting this decision, to the extent,
institutional security or individual safety would not
be jeopardized.

f.

The right to appeal the recommendation of the Hearing
Administrator by a written appeal to:
Executive Panel
Attn: Regional Director
Bureau of Prisons

This appeal, with supporting documentation and reasons, must be

PS 5212.07
2/20/2001
Attachment A, Page 5
filed within five working days of the inmate's receipt of the
Hearing Administrator's decision.
7.

I have been advised of the above rights afforded me at a
Control Unit Hearing. I have also received a copy of the
Program Statement or current rule (cross out one) on Control
Unit Programs.
Signature of Inmate:

Date:

----------------------------------------------------------------8.

When an inmate has been advised of the above rights and
provided a copy of the current rule or Program Statement on
Control Unit Programs, but refuses to sign the
acknowledgment, the following is to be completed:
I have personally advised
of the
above rights, and provided the inmate with a copy of the
current rule or Program Statement (cross out one) on Control
Unit Programs; however, the inmate refused to sign the
acknowledgment.
Signature of Employee:
Printed Name of Employee:

Date:

PS 5212.07
2/20/2001
Attachment B, Page 1
CONTROL UNIT HEARING ADMINISTRATOR'S REPORT
INMATE'S NAME:
REGISTER #:
DATE:
1.
Notice of Hearing:
a. The "Notice of Control Unit Hearing" was given to the above
named inmate on (date)
at (time)
. A copy of
this Notice is attached.
b. The hearing was held by (Hearing Administrator)
,
Region, on (date)
at
.
The inmate was
present;
not present for the
following reason(s):
.
A summary of the inmate's statement is attached.
----------------------------------------------------------------2.
Staff Representation: The inmate was advised, in the
"Notice of Control Unit Hearing," of the right to select a
staff representative.
a.
The inmate elected to proceed without a staff
representative.
b.
The inmate selected a staff representative, who
appeared at the control unit hearing. The staff
representative selected was
A summary of the representative's statement given at the
hearing is attached.
----------------------------------------------------------------3.
Appearance of Witnesses: The inmate was advised, in the
"Notice of Control Unit Hearing," of the right to have
witnesses appear at the hearing.
a.
The inmate elected to proceed without the benefit of
witnesses.
b.
The inmate selected the following witnesses to appear.
A summary of witness(es) statements given at the hearing
is attached.
----------------------------------------------------------------4.
Presentation of Documented Statements: The inmate was
advised, in the "Notice of Control Unit Hearing," of the
right to submit documentary evidence.
a.
The inmate declined to present any documentary evidence
to the Hearing Administrator.
b.
The inmate presented the following documentary
evidence.
A copy of the documentary evidence is attached.
----------------------------------------------------------------5.
Inmate's Physical and Mental Health:

PS 5212.07
2/20/2001
Attachment B, Page 2
CONTROL UNIT HEARING ADMINISTRATOR'S REPORT
INMATE'S NAME:
DATE:
6.

REGISTER #:

Finding:

----------------------------------------------------------------7.
Decision:
----------------------------------------------------------------8.
Appeal Rights: you have the right to appeal this decision
by forwarding a written appeal to:
Executive Panel
Attn.: Regional Director
Bureau of Prisons

Your appeal must be filed within five (5) work days
following receipt of the Hearing Administrator's decision.
The final decision is made by the Executive Panel.
Signature of Hearing Administrator:
Date:
Printed Name of Hearing Administrator:
--------------------------------------------------------------10. I hereby acknowledge that I have received a copy of the
Hearing Administrator's decision on (date)
at
(time)
.
Signature of Inmate:
Signature/Printed Name of Employee:
----------------------------------------------------------------11. When an inmate refuses to sign for a copy of the decision,
the following is completed.
I have personally delivered a copy of the Hearing
Administrator's decision to the above-named inmate; however,
the inmate refused to sign the acknowledgment.
Date/Time of Delivery:
Signature/Printed Name of Employee:

